Appeal from a judgment of the Supreme Court at Special Term (Viscardi, J.), entered August 19, 1980 in Clinton County, which, inter alia, denied the application of petitioners Norman Ross and Richard Schurmann, in a proceeding pursuant to CPLR article 78, to annul the determinations made at their superintendent’s proceedings. On September 23, 1979, petitioners Ross and Schurmann, inmates at the Clinton Correctional Facility, received visits in the prison’s visiting room. Prison officials had received information from an informant that petitioners might attempt to smuggle drugs into the facility. Accordingly, following their visits, both petitioners were frisked and, as nothing was found, petitioners were placed in “strip cells” under special watch in the prison hospital. On September 24,1979, petitioner Schurmann surrendered a balloon containing marihuana. A misbehavior report was filed against him on that date. On September 25, 1979, petitioner Ross surrendered four balloons containing marihuana. A misbehavior report was filed against him on that date. On October 3, 1979, individual superintendent’s proceedings were held for petitioners, after which determinations were made imposing measures of discipline. Petitioners thereafter sought annulments of the subject determinations on the ground that their respective superintendent’s proceedings were not timely held. Special Term denied the applications, and this appeal ensued. This court has recently held that a rule of the Department of Correctional Services requires, absent exigent circumstances, that for inmates confined and awaiting a superintendent’s proceeding, the proceeding must be held within seven days (Matter of Johnson v Smith, 83 AD2d 721). Lack of compliance with the seven-day rule will not be excused absent a clear showing that any delays were truly necessary (supra).
PETITIONER SCHURMANN
Petitioner’s superintendent’s proceeding was held 10 days after the incident in question. We hold that the short delay here was caused by exigent circum*875stances involved in securing and identifying the evidence which provided the basis for the disciplinary hearing.
PETITIONEE ROSS
On September 4, 1981, petitioner was released from prison. This being the case, the appeal as to petitioner should be dismissed as moot since no significant issues or other factors exist which warrant preserving the matter for review (see Matter of Johnson v Smith, supra). Respondents’ motion to dismiss the appeal as to this petitioner should, therefore, be granted. Motion to dismiss appeal as to petitioner Ross granted, without costs, and appeal dismissed as moot. Judgment affirmed, without costs. Sweeney, Kane, Casey and Weiss, JJ., concur.